      Case 1:21-cv-00388-RP Document 37 Filed 06/23/21 Page 1 of 11




                IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF TEXAS
                           AUSTIN DIVISION

RAMSEY MITCHELL,                  §
                                  §
     Plaintiff,                   §
                                  §
v.                                §      CIVIL ACTION NO. 1:21-cv-00388-RP
                                  §
WILLIAMSON COUNTY, TEXAS, ET AL., §
                                  §
     Defendants.                  §



 PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT JAMES JOHNSON’S
         MOTION TO ABATE DISCOVERY PENDING RULINGS ON
                  DEFENDANT’S MOTION TO DISMISS


                                             Blerim Elmazi, Esq.
                                             Texas Bar No. 24118375
                                             ELMAZI LAW FIRM, PLLC
                                             800 N. Fielder Rd., Suite 100 C
                                             Arlington, TX 76012
                                             Tel. (817) 438-0123
                                             Blerim@ElmaziLaw.com

                                             Adam A. Malik, Esq.
                                             Texas Bar No. 24094151
                                             MALIK & ASSOCIATES, PLLC
                                             P.O. Box 110251
                                             Carrollton, TX 75011
                                             Tel. (214) 881-2100
                                             AMalik@MalikFirm.com


                                             ATTORNEYS FOR PLAINTIFF



PLAINTIFF’S RESPONSE IN OPPOSITION TO                                     Page 1
DEFENDANT’S MOTION TO ABATE DISCOVERY
          Case 1:21-cv-00388-RP Document 37 Filed 06/23/21 Page 2 of 11




                     PLAINTIFF’S RESPONSE IN OPPOSITION TO
                    DEFENDANT’S MOTION TO ABATE DISCOVERY

       COMES NOW, Ramsey Mitchell, Plaintiff, and files this Response in Opposition to

Defendant James Johnson’s Motion to Abate Discovery Pending Rulings on Defendant’s Motion

to Dismiss (Dkt. 33), and would respectfully show the Honorable Court as follows:

                             I.      SUMMARY OF THE ARGUMENT

   Defendant Johnson’s Motion to Abate Discovery should be denied. Defendant Johnson has

not only requested the Court to stay all discovery in this matter, but has further requested that

Plaintiff provide a Rule 7(a) reply regarding the qualified immunity issue pertaining to

Defendant Johnson. (Dkt. 33 ¶ 12). This request for a Rule 7(a) reply should also be denied.

   A Rule 7(a) reply is unnecessary in light of the new pleading standard outlined by the

Supreme Court in its opinion in Ashcroft v. Iqbal, which has made clear that pleading

deficiencies should be addressed through motions to dismiss under Rule 12(b)(6) or 12(c). In

fact, Defendant Johnson has already submitted a motion to dismiss Plaintiff’s Complaint under

Rules 12(b)(1) and 12(b)(6). (See Dkt. 28). Defendant Johnson has specifically raised the issue

of qualified immunity in his motion to dismiss – an issue that Plaintiff will address in his

response in opposition to said motion.

   Further, Plaintiff’s Original Complaint, as it stands, is more than sufficient to place

Defendant Johnson on notice of how Plaintiff intends to defeat the qualified immunity defense.

Plaintiff respectfully requests the Court to deny Defendant Johnson’s Motion to Abate Discovery

and deny his request for Plaintiff to file a Rule 7(a) reply. Plaintiff further requests that discovery

in this matter commence, and all other and further relief to which he is justly entitled.

                                       II.     BACKGROUND


PLAINTIFF’S RESPONSE IN OPPOSITION TO                                                           Page 2
DEFENDANT’S MOTION TO ABATE DISCOVERY
          Case 1:21-cv-00388-RP Document 37 Filed 06/23/21 Page 3 of 11




   Defendant Johnson’s Motion to Abate Discovery purports to request the Court to stay all

discovery, from any party, “pending the Court’s ruling on the Defendant’s Motion to Dismiss.”

(Dkt. 33 ¶ 13). Defendant Johnson’s request is problematic in that the language of his motion

appears to request abatement of all discovery, as to all parties and claims, not just those

pertaining to Defendant Johnson. In light of this substantive issue, Plaintiff respectfully requests

that the motion be denied.

       Plaintiff filed his Original Complaint on May 3, 2021 against Defendants Williamson

County, Texas, Robert Chody, Zachary Camden, Mark Luera, James Johnson, Charles Duval,

Lorenzo Hernandez, A&E Television Networks, LLC, and Big Fish Entertainment, LLC. The

crux of Plaintiff’s allegations center on the assault initiated by Williamson County sheriff

deputies, including Defendant Johnson, that resulted in severe and lasting injuries for Plaintiff.

Defendant Johnson filed his Rule 12(b)(1) and 12(b)(6) motion to dismiss Plaintiff’s Complaint

on June 9, 2021.

       At the time of the filing of this response, Defendant Johnson has been the only Defendant

in this matter to answer, or otherwise response, to Plaintiff’s Original Complaint. Defendant

Johnson’s response to Plaintiff’s Original Complaint is outlined in his motion to dismiss. (Dkt.

28). One week after filing his motion to dismiss, Defendant Johnson filed his Opposed Motion to

Abate Discovery. (Dkt. 33). No other Defendant in this matter has moved to dismiss Plaintiff’s

Complaint at the time of this filing. Further, neither Williamson County nor the A&E Television

Networks or Big Fish Entertainment can raise, nor have they raised, qualified immunity as a

basis for dismissing Plaintiff’s claims against them. No other Defendant has joined in Defendant

Johnson’s Motion to Abate Discovery, although counsel for other Defendants have either

indicated they were unopposed or did not respond.

PLAINTIFF’S RESPONSE IN OPPOSITION TO                                                          Page 3
DEFENDANT’S MOTION TO ABATE DISCOVERY
          Case 1:21-cv-00388-RP Document 37 Filed 06/23/21 Page 4 of 11




                             III.    ARGUMENT & AUTHORITIES

   A. Standards Governing a Stay of Discovery.
       1. The doctrine of qualified immunity arises from federal common law and
           provides immunity from liability, not from suit.


       Defendant Johnson’s Motion to Abate Discovery serves as an attempt to bar Plaintiff

from bringing his claims against Defendant Johnson. It should be noted that the doctrine of

qualified immunity is separate and distinct from sovereign immunity. Sovereign immunity is

derived from the Eleventh Amendment to the U.S. Constitution and establishes that a State is

generally immune from any action brought against it in federal court by a private party.

Pennhurst State School and Hospital v. Halderman, 465 U.S. 89, 100 (1984); U.S. CONST.

amend. XI. Unlike qualified immunity, sovereign immunity is a jurisdictional bar that provides

States with immunity from suit, not just immunity from liability. Will v. Michigan Dep’t of State

Police, 491 U.S. 58, 66 (1989).

       Qualified immunity, which is at issue in the present matter, is wholly distinct from

sovereign immunity. Sovereign immunity has no place in a Section 1983 claim. Trent v. Wade,

776 F.3d 368, 387 (5th Cir. 2015). As an important distinction, qualified immunity “insulate[s]

state officials from liability,” not from suit. Pierson v. Ray, 386 U.S. 547, 555-57 (1967). As a

result, to the extent that Defendant Johnson believes that discovery should be stayed up to and/or

past the Court’s Rule 12 determination, Plaintiff respectfully requests that the Court deny the

motion.

       2. Harlow and its progeny permit limited discovery where qualified immunity
           cannot be determined as a purely legal question.




PLAINTIFF’S RESPONSE IN OPPOSITION TO                                                         Page 4
DEFENDANT’S MOTION TO ABATE DISCOVERY
          Case 1:21-cv-00388-RP Document 37 Filed 06/23/21 Page 5 of 11




       It is recognized that one of the purposes of qualified immunity is to “free officials from

the concerns of litigation, including ‘avoidance of disruptive discovery.’” Ashcroft v. Iqbal, 556

U.S. 662, 685 (2009); see Harlow v. Fitzgerald, 457 U.S. 800, 816-17 (1982). While the

statements regarding limited discovery in Harlow and Iqbal are dicta, they reflect the general

principle that discovery should be narrowed rather than prohibited where qualified immunity is

at issue. Qualified immunity protects parties from “the burdens of broad-reaching discovery.”

Harlow, 457 U.S. at 818. It was not meant to protect parties from any discovery, but rather to

limit its scope while considering the qualified immunity defense.

       The Supreme Court has noted that qualified immunity is a “right to immunity from

certain claims, not from litigation in general[.]” Behrens v. Pelletier, 516 U.S. 299, 312 (1996)

(emphasis in original). In fact, the Supreme Court has further clarified that Harlow protects

officials from the broad scope of discovery generally available under Rule 26, but it does not

prohibit all discovery until qualified immunity is resolved.

       Discovery involving public officials is indeed one of the evils that Harlow aimed to
        address, but neither that opinion nor subsequent decisions create an immunity from all
       discovery. Harlow sought to protect officials from the costs of broad-reaching discovery,
       and we have since recognized that limited discovery may sometimes be necessary before
       the district court can resolve a motion for summary judgment based on qualified
       immunity.

Crawford-El v. Britton, 523 U.S. 574, 593 (1998). Where the parties dispute the incident in

question, an official is entitled to qualified immunity only “if discovery fails to uncover evidence

sufficient to create a genuine issue as to where the defendant in fact committed those [alleged’

acts.” Schultea v. Wood, 47 F.3d 1427, 1434 (5th Cir. 1995). It necessarily follows that a

complaint which alleges a plausible claim overcoming qualified immunity entitles the plaintiff to




PLAINTIFF’S RESPONSE IN OPPOSITION TO                                                        Page 5
DEFENDANT’S MOTION TO ABATE DISCOVERY
              Case 1:21-cv-00388-RP Document 37 Filed 06/23/21 Page 6 of 11




at least some discovery before resolving the immunity question at a subsequent stage of

litigation.

        3. Limited discovery is appropriate where facts relevant to the qualified immunity
               question are disputed.


        The Fifth Circuit has held that “qualified immunity does not shield government officials

from all discovery but only from discovery which is either avoidable or overly broad.” Lion

Boulos v. Wilson, 834 F.2d 504, 507 (5th Cir. 1987); Zapata v. Melson, 750 F.3d 481, 485 (5th

Cir. 2014). The Fifth Circuit has thus consistently recognized that limited discovery into the

issue of qualified immunity is proper to ensure that the qualified immunity determination is made

on all of the necessary facts. See Schultea v. Wood, 47 F.3d 1427, 1434 (5th Cir. 1995); Lion

Boulos, 834 F.2d at 509-10 (5th Cir. 1987) (finding limited discovery on qualified immunity

proper where there were conflicting versions of facts and because a district court should not rely

solely on one party’s version of the facts).

        Limited discovery on the issue of qualified immunity is appropriate where “the complaint

pleads facts sufficient to overcome” the qualified immunity defense. Webb v. Livingston, 618 F.

App’x 201, 209 (5th Cir. 2015). Plaintiff is not requesting burdensome or overbroad discovery.

Plaintiff recognizes that discovery at this state of the qualified immunity determination may

appropriately be limited by the Court’s discretion. However, the Fifth Circuit has opined that

discovery is neither avoidable nor overly broad where: (1) qualified immunity turns at least

partially on a factual question; (2) the court is unable to rule on the immunity defense without

clarification of these facts; and (3) the discovery is “narrowly tailored to uncover only the facts

necessary to rule on the immunity defense.” Lion Boulos, 834 at 507-508. The trial court would

thus be capable of resolving the qualified immunity question by allowing limited discovery.

PLAINTIFF’S RESPONSE IN OPPOSITION TO                                                         Page 6
DEFENDANT’S MOTION TO ABATE DISCOVERY
          Case 1:21-cv-00388-RP Document 37 Filed 06/23/21 Page 7 of 11




        In the present case, Plaintiff has alleged that Defendant Johnson and the other deputy

defendants unnecessarily assaulted Plaintiff while he was subdued and restricted his ability to

comply with deputy commands. Specifically regarding Defendant Johnson, Plaintiff has alleged

that Defendant Johnson unjustifiably and unreasonably initiated a barrage of punches on

Plaintiff’s person that escalated when Defendant Johnson tasered Plaintiff multiple times while

he was in a fetal position. (Dkt. 1 ¶¶ 104, 105, 107, 108, 109, 110, 111, 112, 113). However,

Defendant Johnson disputes this version of events. Defendant Johnson has argued that during the

encounter “Plaintiff clearly resists being handcuffed despite the Deputies attempts to achieve

compliance from the use of voice commands, then the use of physical force and blows, then to

the use of a taser to get Plaintiff to stop fighting and to get his hands in a position to be restrained

with handcuffs.” (Dkt. 28 ¶ 30).

        Despite Defendant Johnson’s arguments, Plaintiff has specifically alleged that he was not

resisting arrest or detainment and continued to remain in a defensive position when the barrage

of punches, strikes, kicks and tasers were deployed on him. (Dkt. 1 ¶ 107). Plaintiff further

alleged that he “never attempted to harm any of the Deputy Defendants in any way.” (Dkt. 1 ¶

144). This runs counter to Defendant Johnson’s repeated assertion that Plaintiff was fighting the

officers. Defendant Johnson has raised disputes of fact which speak directly to whether he is

entitled to the qualified immunity defense. As a result, limited discovery is appropriate in this

case before the immunity question is resolved.

        4. Qualified immunity is not available to the county and corporate media
            defendants, and, therefore, discovery should not be stayed as to those claims.


        No other Defendant in this action at the time of this filing has raised the qualified

immunity defense. The Fifth Circuit has noted that qualified immunity protects only “individuals

PLAINTIFF’S RESPONSE IN OPPOSITION TO                                                            Page 7
DEFENDANT’S MOTION TO ABATE DISCOVERY
           Case 1:21-cv-00388-RP Document 37 Filed 06/23/21 Page 8 of 11




acting within the bounds of their official duties, not the governing bodies on which they serve.”

Minton v. St. Bernard Parish Sch. Bd., 803 F.2d 129, 133 (5th Cir. 1986). Because the county

defendant and the corporate media defendants in this action are not entitled to qualified

immunity, no analysis of the defense is implicated by Plaintiff’s claims against Williamson

County, A&E Television Networks and Big Fish Entertainment. See Johnson v. City of Shelby,

Miss., 135 S. Ct. 346, 347 (2014).

         As a result, Defendant Johnson’s request to stay all discovery pending the resolution of

his qualified immunity defense is both overly broad and outside the scope of other defendants in

this action. The purpose of the qualified immunity defense is not served by staying discovery as

to all defendants and all claims, even among defendants not capable of asserting the qualified

immunity defense. There is no reason to preclude Plaintiff from seeking discovery on claims that

survive a successful qualified immunity challenge.

         Even in cases where a trial court has stayed, abated and/or limited discovery as to a

particular defendant who has raised the qualified immunity defense, courts have also routinely

permitted plaintiffs to take discovery in relating to any municipal liability claims and to limit the

stay of discovery to the defendant asserting qualified immunity. In fact, the Western District of

Texas considered an analogous motion by a law enforcement defendant and declined to stay

discovery pending the qualified immunity determination at the motion to dismiss stage. See

Saenz v. City of El Paso, Tex., No. EP-14-cv-244-PRM, 2015 WL 4590309 (W.D. Tex. Jan 26,

2015).

         Also within the Fifth Circuit was a denial of a motion to stay discovery against municipal

defendants because of an absence of authority “that precludes discovery and pretrial matters

from proceeding on claims not related” to claims dealing with the qualified immunity defense.

PLAINTIFF’S RESPONSE IN OPPOSITION TO                                                            Page 8
DEFENDANT’S MOTION TO ABATE DISCOVERY
          Case 1:21-cv-00388-RP Document 37 Filed 06/23/21 Page 9 of 11




See Harris v. City of Balch Springs, 33 F. Supp. 3d 730, 732 (N.D. Tex. 2014); Buckner v. City

of Victoria, No. CIV. A. V-08-09, 2008 WL 4057929 (S.D. Tex. Aug. 26, 2008) (“Because

municipalities are not entitled to qualified immunity, plaintiffs should be allowed to engage in

discovery in order to pursue their claims against such defendants.”). Plaintiff should be able to

seek discovery from all defendants not asserting the qualified immunity defense, including

Williamson County, A&E Television Networks, and Big Fish Entertainment.

       5. Finally, Plaintiff has a substantial interest in proceeding with discovery that
           would be harmed if a stay of discovery is applied to all defendants and claims.


       Plaintiff has an obvious and important interest in proceeding with discovery and taking

this case to trial. Clinton v. Jones, 520 U.S. 681, 707 (1997). Not only does this interest relate to

Plaintiff, but it also encompasses the Court in its effort to expeditiously dispose of pending cases.

Staying and/or abating discovery as to all defendants would result in significant delay in this case

and delay the resolution of Plaintiff’s claims. The risk of granting this broad stay of discovery

would lead to extended and protracted discovery. Perhaps an even greater risk in granting this

broad request to abate discovery is the prospect of delaying discovery and trial to such a time

where loss of evidence is implicated, including the inability of witnesses to recall specific facts

related to the June 2019 incident in question. See Saenz, 2015 WL 4590309 at 5.

       Defendant Johnson should further be required to show why other methods of protecting

his interests are insufficient and why a motion to abate discovery as to all defendants is

necessary. “The movant should at least be required to make a specific showing of harm it will

suffer without a stay and why other methods of protecting its interests are insufficient.” Gonzalez

v. Fresenius Medical Care North America, 571 F. Supp. 2d 758, 764 (W.D. Tex. Aug. 14, 2008).

Defendant Johnson has not shown that here and has not demonstrated why a blanket stay on all

PLAINTIFF’S RESPONSE IN OPPOSITION TO                                                          Page 9
DEFENDANT’S MOTION TO ABATE DISCOVERY
         Case 1:21-cv-00388-RP Document 37 Filed 06/23/21 Page 10 of 11




discovery and all parties is necessary in this matter when only his qualified immunity defense is

currently at issue.



                                             PRAYER

        For at least these reasons, Plaintiff respectfully requests that this Court deny Defendant

Johnson’s Motion to Abate Discovery in its entirety, or in the alternative, deny the motion as to

the defendants that are unable to assert the qualified immunity defense, including Williamson

County, A&E Television Networks, and Big Fish Entertainment. Plaintiff further requests all

such other relief to which he may be entitled.

                                                      Respectfully Submitted,


                                                      Blerim Elmazi, Esq.
                                                      Texas Bar No. 24118375
                                                      ELMAZI LAW FIRM, PLLC
                                                      800 N. Fielder Rd., Suite 100 C
                                                      Arlington, TX 76012
                                                      Tel. (817) 438-0123
                                                      Blerim@ElmaziLaw.com

                                                      Adam A. Malik, Esq.
                                                      Texas Bar No. 24094151
                                                      MALIK & ASSOCIATES, PLLC
                                                      P.O. Box 110251
                                                      Carrollton, TX 75011
                                                      Tel. (214) 881-2100
                                                      AMalik@MalikFirm.com

                                                      ATTORNEYS FOR PLAINTIFF




PLAINTIFF’S RESPONSE IN OPPOSITION TO                                                       Page 10
DEFENDANT’S MOTION TO ABATE DISCOVERY
         Case 1:21-cv-00388-RP Document 37 Filed 06/23/21 Page 11 of 11




                                  CERTIFICATE OF SERVICE

       I hereby certify that on June 23, 2021, I electronically filed the foregoing document with

the clerk of the court for the U.S. District Court, Western District of Texas, using the electronic

case filing system of the court. I hereby certify that I have served all parties electronically or by

another manner authorized by Federal Rule of Civil Procedure 5(b)(2).



                                                       /s/ Blerim Elmazi
                                                       Blerim Elmazi




PLAINTIFF’S RESPONSE IN OPPOSITION TO                                                         Page 11
DEFENDANT’S MOTION TO ABATE DISCOVERY
